                                                                           Exhibit 1

    Applicant            Role           Final Fees          Final     Voluntary    Expense                      Fees            Expenses    Balance
                                        Requested          Expenses      Fee      Reduction                   Approved          Approved    Owed to
                                                          Requested Reduction                                                              Applicant
      Katten          Counsel to        $3,327,698        $18,957.37 $100,000.003   $0.00                     $3,227,698       $18,957.37 $201,640.294
     Muchin          the Debtors
    Rosenman
       LLP
    (“Katten”)
       Klehr            Local          $366,384.00         $9,402.18          $0.00            $0.00         $366,384.00        $9,402.18      $104,705.405
      Harrison        Counsel to
                                                                                                                                                                    Case 20-10475-BLS




      Harvey         the Debtors
     Branzburg
        LLP
     (“Klehr”)
                                                                                                                                                                    Doc 748-1




       M-III          Financial        $637,632.50        $13,478.54        $15,0006           $0.00         $622,632.50       $13,478.54       $115,202.50
     Advisory         Advisor to
    Partners, LP     the Debtors
     (“M-III”)
     Hilco Real      Real Estate       $750,000.00           $0.00            $0.00            $0.00         $750,000.00           $0.00            $0.00
    Estate, LLC       Advisor to
                     the Debtors
                                                                                                                                                                    Filed 09/24/20




3
      By agreement with Fortress Credit Co LLC (“Fortress”), Katten will reduce its allowed Fees by $100,000 and return that amount of fees from the fee escrow
      to Fortress.
4
      This amount accounts for payment of 80% of fees and 100% of expenses requested in Katten’s fee statement for July 2020 [Docket No. 738].
                                                                                                                                                                    Page 1 of 2




5
      This amount accounts for payment of 80% of fees and 100% of expenses requested in Klehr’s fee statement for July 2020 [Docket No. 711].
6
      By agreement among M-III, the Debtors, and Fortress, M-III has reduced its payment request on account of the holdback by $15,000, or 12% of the total
      holdback otherwise owing to M-III. M-III’s agreement is entirely contingent on the allowance and payment in its entirety of the unpaid compensation sought.
Applicant        Role         Final Fees     Final      Voluntary      Expense       Fees       Expenses       Balance
                              Requested    Expenses        Fee        Reduction    Approved     Approved      Owed to
                                           Requested    Reduction                                             Applicant
 Pachulski     Counsel to    $430,545.50   $7,842.66      $0.00         $0.00     $430,545.20   $7,842.66    $103,589.72
Stang Ziehl   the Official
  & Jones     Committee
   LLP             of
               Unsecured
               Creditors
   FTI         Financial     $371,931.00     $0.00         $0.00        $0.00     $371,931.00     $0.00      $193,280.20
Consulting,    Advisor to
   Inc.       the Official
                                                                                                                           Case 20-10475-BLS




              Committee
                   of
               Unsecured
               Creditors
Members of    Members of        $0.00      $1,689.02       $0.00        $0.00        $0.00      $1,689.02       $0.00
                                                                                                                           Doc 748-1




the Official  the Official
Committee     Committee
     of            of
 Unsecured     Unsecured
 Creditors     Creditors
   Boris       Consumer       $45,251.00   $5,571.50     $1,500.00      $0.00      $43,751.00   $5,571.50    $49,322.50
                                                                                                                           Filed 09/24/20




  Segalis,      Privacy
 Consumer     Ombudsman
  Privacy
Ombudsman
         TOTAL               $5,929,441.70 $56,941.27   $116,500.00     $0.00     $5,812,941.70 $56,941.27   $767,740.61
                                                                                                                           Page 2 of 2
